DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 11/10/22. Claims 1 – 3, 6, 8 -10, 12 – 13, 15, 17 - 18 have been amended. Claims 5, 7, 11, 16 have been cancelled. Claims 19 - 22 have been added. Claims  2 – 4, 6, 10, 15, 17 – 18 are withdrawn due to a restriction requirement. Claims 1, 8 – 9, 12 - 14 and 19 - 22 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 11/10/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Although claim 1 has been amended to recite some particulars of the toy building element (knobs and complimentary tubes), new claim 22 would have been restricted if it was originally presented with amended claim 1 since it defines different particulars to the toy building element (cylindrical projections outwardly and inwardly that are not complimentary), making it a separate and distinct invention from claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Amendments
	Claim 1 has been amended from a toy building element to recite that said toy building element has knobs on an upper side of the toy and complimentary tubes on a lower side thereof. Therefore, new grounds of rejection have been applied to address the amendments.

Claim Rejections - 35 USC § 103
Claims 1,  9, 12 – 14 and  20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over FREDERIKSEN (US 6,162,108) in view of IIDA et al (US 4,284,540).
Claims 1 and 12 - 13: FREDERIKSEN discloses (see entire document) toy construction elements, specifically a stacking block system, each block having a top side having one or more knobs and complimentary tubes or flanges on the lower side of the block (abstract, figs 1-4, 1:1-6, 3:8-25) [as claimed]. Figs 3-4, for instance, are shown below:

    PNG
    media_image1.png
    1270
    834
    media_image1.png
    Greyscale

The blocks are made by plastic injection molding (2:6-9, 3:3-7) [reading on the claimed injection molding, although further noting that the process by which an article is made may not materially affect the article and may not be patentably significant].
FREDERIKSEN discloses plastic in general, failing to teach polyethylene terephthalate-co-isophthalate (PETI) and fails to teach an impact modifier. 
However:
IIDA discloses (see entire document) a PET injection molding composition and article which is impact-modified and moldability-improved by the addition of glycidyl esters, such as glycidyl methacrylate, and/or carboxylic acids (abstract, 1:5-13, 3:65, 4:22-24, 7:10-13) [both of which read on the claimed reactive impact modifiers since IIDA discloses that they impact-modify the PET and since they are the same compounds use on the present invention as reactive impact modifiers – see [0069] of the present Published Application]. IIDA discloses that despite the desirable properties of PET, it has not been generally used as injection molding material because of crystallization problems, and because it has inferior toughness and poor resistance to moist heat (1:22-43). These problems are resolved by adding the disclosed impact modifiers of glycidyl esters and/or carboxylic acids in amounts of 0.1-40  wt% (3:15-24) [encompassing the claimed 0.1-30 wt% of claim 13], with examples of 10% (table 1) [meeting the claimed range].
IIDA discloses that the PET should have an intrinsic viscosity of at least 0.6 dl/g and that if the viscosity is lower than 0.6, it is not possible to obtain articles having satisfactory mechanical properties, with examples of 0.62 and 0.7 dl/g (3:39-66, examples) [reading on the claimed range of claim 9].
IIDA also discloses that that PET can be a copolymer with isophthalic acid (3:43-50) [reading on the claimed PETI].
It would have been obvious to one of ordinary skill in the art to have used IIDA’s PETI as FREDERIKSEN’s plastic since FREDERIKSEN discloses to make the article by injection molding with a plastic in general, thus being open to any plastic, while IIDA discloses PETI, specifically as the plastic, to make injection molding articles having satisfactory mechanical properties.
It would have been obvious to one of ordinary skill in the art to have added an impact modifier to FREDERIKSEN’s resin as taught by IIDA and in amounts taught by IIDA since IIDA discloses that adding the impact modifier solves the problems of injection molded PET such as crystallization problems, toughness and resistance to moist heat.
FREDERIKSEN in view of IIDA discloses that the blocks are made of PETI and 0.1-40% impact modifier [leaving 99.9% – 60% PETI, thus reading on the claimed at least 50% PETI].
Claims 9 and 20 - 21: It would have been obvious to one of ordinary skill in the art to have a viscosity of greater than 0.6, such as 0.7, as taught by IIDA, since FREDERIKSEN’s silence implies to be open to any viscosity of the injection molded article while IIDA discloses PETI with said viscosity for the stated purpose of making a PETI that can be injection molded into an article.
Claim 14: Although FREDERIKSEN in view of IIDA is silent regarding the crystallinity of the PET, it is expected that the crystallinity would be within the very broadly claimed range of 0.5 to 70%, which covers almost the entire spectrum, given that the combined  references teach the claimed PET and given that IIDA explicitly discloses that the crystallization of PET can be varied to accommodate injection molding of PET (1:19-39, 2:64-3:12).  As such, it would also have been obvious to one of ordinary skill in the art to have varied the crystallinity of the PET through routine experimentation and have thus arrived at the claimed 0.5 to 70%.

Claims  1,  8 - 9, 12 – 14 and  20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over FREDERIKSEN (US 6,162,108) in view of IIDA et al (US 4,284,540) and further in view of WU et al (“Crystallization of Poly(ethylene terephthalate-co-isophthalate)”, Journal of Polymer Science: Part B: Polymer Physics, Vol. 38, pages 2515-2524 (2000)).
FREDERIKSEN’s and IIDA’s disclosures are discussed above and are incorporated herein by reference.
WU discloses (see entire document)  that the crystallization properties of PET influences the dimensional stability of products made of PET and this limit their application range (page 2515, left column) and that to overcome the crystalline and morphology characteristics of PET, copolymerization with isophthalic acid is performed which is shown to reduce the crystallization rate of the copolymer. WU discloses a poly(ethylene terephthalate-co-isophthalate) (PETI) copolymers containing 2 mole% and 12 mole% isophthalate (abstract; page 2156, left column) [reading on the claimed range of  0.5-12 mole% and 1-3 mole% of claims 8 and 19].
Claims 1, 8 and 19: It would have been obvious to one of ordinary skill in the art to have PETI as taught by IIDA and WU as FREDERIKSEN’s plastic and in WU’s mole percentage of isophthalate, since IIDA discloses that PETI is used when making an injection molded article comprising said copolymer and WU similarly discloses to add isophthalic acid to PET wherein the addition of the isophthalic acid beneficially overcomes the crystalline and morphology problems of PET which would otherwise diminish its application range when making products, and have thus arrived at the present claims. The remaining claims are also rejected since they depend from claim 1.
Claim 14: It would have been obvious to one of ordinary skill in the art to have varied the amount of isophthalic acid in the PET as taught by WU to arrive at the desired crystallinity  for its intended use since WU discloses to add isophthalic acid to the PET to beneficially change its crystallinity with a comparison between the addition of isophthalic acid in amounts of  2 mole% and 12 mole%.

Claims 1,  8 - 9, 12 – 14 and  20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over IIDA et al (US 4,284,540) in view of FREDERIKSEN (US 6,162,108).
IIDA’s and FREDERIKSEN’s disclosures are discussed above and are incorporated herein by reference.
IIDA discloses the claimed invention but is silent as to particular articles that can be made with the injection molded PETI. However, it would have been obvious to one of ordinary skill in the art to have made a toy building element as IIDA’s article, as taught by FREDERIKSEN, since IIDA’s silence implies that IIDA is open to any article while FREDERIKSEN teaches that such plastics products can be made as toy building elements, and have thus arrived at the present claims with reasonable expectation of success.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over IIDA et al (US 4,284,540) in view of FREDERIKSEN (US 6,162,108) and further in view of WU et al (“Crystallization of Poly(ethylene terephthalate-co-isophthalate)”, Journal of Polymer Science: Part B: Polymer Physics, Vol. 38, pages 2515-2524 (2000))
IIDA’s, FREDERIKSEN’s and WU’s disclosures are discussed above and are incorporated herein by reference.
IIDA is silent regarding how much isophthalic acid to add to the PETI. However, it would have been obvious to one of ordinary skill in the art to have added an amount of isophthalic acid to IIDA’s PET as taught by WU, since IIDA is silent regarding how much to add, thus showing to be open to any amount, while WU similarly discloses to add isophthalic acid to PET to beneficially overcome the crystalline and morphology problems of PET which would otherwise diminish its application range when making products, and have thus arrived at the present claim.

Response to Arguments
Applicant's arguments filed 11/10/22 have been fully considered but they are not persuasive. 
Applicant submits that neither Yamauchi nor Mooney disclose the amendment wherein the toy building element has knobs on the upper side and tubes on the lower side that are complimentary to the knobs.
Applicant’s argument is convincing. Yamauchi’s and Mooney’s  rejections have been withdrawn. Instead, a new rejection over FREDERIKSEN has been applied who teaches said amendment.

Applicant submits that neither IIDA nor WU cure the deficiencies of Yamauchi or Mooney.
Applicant’s argument is not convincing since the primary rejection is now over FREDERIKSEN.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765